Citation Nr: 1518777	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-25 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to in-service occupational ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1977 to August 1981.

The Veteran testified before the undersigned in March 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that he was exposed to ionized radiation while stationed aboard a floating dry-dock which served nuclear submarines.  The Veteran as an engineman aboard the USS Los Alamos (AFBD-7) from December 1977 to June 1979, and participated in repairs, loading, and unloading of nuclear submarines.  He stated that he was warned about the possibility of cancer due to radiation exposure by his superiors, and that he wore a thermoluminescent dosimeter (TLD) badge. 

The Veteran was diagnosed with non-Hodgkin's lymphoma in 2007.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established via several different avenues.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain diseases are presumptively service connected in "radiation-exposed" Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Although non-Hodgkin's lymphoma is a qualifying disease, the Veteran does not qualify for presumptive service connection since he is not a "radiation-exposed" Veteran.  38 U.S.C.A. § 1112(c)(3) (West 2014); 38 C.F.R. § 3.309(d) (2014). Specifically, the Veteran did not have, nor does he claim to have had, onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 U.S.C.A. § 1112(c)(3) (West 2014); 38 C.F.R. § 3.309(d)(3)(i), (ii) (2014).
 
Service connection based on exposure to ionizing radiation can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation and includes lymphomas other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2) (xxii) (2014).

In claims not involving participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, a request must be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2014).

This case hinges on whether the Veteran did indeed have exposure to ionized radiation while in active service.  An October 2009 response to a September 2009 VA request for information stated that a "review of our exposure registry by name, service number, and social security number revealed no reports of occupational exposure to ionizing radiation pertaining to this [V]eteran."  However, the report went on to state that "[b]ecause the official exposure record (DD 1141, NAVMED 6470/10 or equivalent document) is maintained in the individual's medical record, it would be prudent to compare that record and this report."  In other words, the Veteran's service treatment records (STRs) would likely contain the information needed. 
 
The Veteran's STRs are incomplete.  An April 10, 1981 treatment note stated "USS Edenton ATS-1, Replacement health record opened this date.  Original lost @ LOS ALAMOS and transferred s health record."  On remand, the AOJ must attempt to obtain any missing service treatment records, and especially those from the Veteran's period of active service aboard the USS Los Alamos (December 1977 to June 1979).     

In addition, the Veteran's private physician, Dr. S. Naga, who treated the Veteran's non-Hodgkin's lymphoma, submitted a letter in November 2008 in which the doctor opined that it was "possible" in response to a question by the Veteran's representative which stated "[p]lease give a medical opinion using the above wording if you feel his cancer could have been caused by his military service."  Dr. S. Naga continued "In my opinion radiation exposure can cause lymphoma on reviewing literature in Journal of Clinical Oncology."  

The opinion was signed "S. Naga" - the signature, as to which there has been some disagreement between the RO and the Veteran's representative, is clearly the same one as the one which appears on the private treatment records dated January 2007-July 2007 (the dates of the course of the Veteran's chemotherapy treatment).  

Here, the Board notes that Dr. Naga was asked by the Veteran's representative to assume radiation exposure.  The entire question posed to the doctor read "The above [V]eteran served in the Navy from September 1, 1977 to August 31, 1981.  He was diagnosed with non-Hodgkin's lymphoma in January 2007.  While in the military he was exposed to radiation while serving in Scotland aboard the USS Los Alamos.  Please give a medical opinion using the above wording if you feel his cancer could have been caused by his military service."  

The question was somewhat misleading - radiation exposure has not yet been proven by the Veteran's medical (and other) records, nor conceded by the RO.  As such, once the other development hereby ordered is completed, the RO should schedule the Veteran for a VA examination to determine the etiology of his non-Hodgkin's lymphoma (unless his non-Hodgkin's lymphoma is determined to be related to his service under 38 C.F.R. § 3.311, rendering the issue of etiology moot).     

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records (STRs) pertaining to the Veteran's active service, and particularly those from the Veteran's period of active service aboard the USS Los Alamos (December 1977 to June 1979).  Associate them with the claims file.  Document all efforts to obtain the Veteran's STRs in the claims file.  VA must exhaust all efforts to attempt to obtain the said records.  

2. Obtain any other records, besides those housed by the Naval Dosimetry Center (if any) which would document the Veteran's occupational ionizing radiation exposure.  This includes records such as the DD 1141, NAVMED 6470/10 or equivalent documents.  This also includes any records of the Veteran having worn a thermoluminescent dosimeter (TLD) badge while in active service.  

3. After obtaining any outstanding records, forward the claims file, including the obtained records, to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2014).

4. If needed, schedule the Veteran for a VA examination to determine the nature and etiology of his non-Hodgkin's lymphoma.   

5. Re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond.  Return the matter to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




